Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges (in thousands) (unaudited) Year Ended June 30 2007 2006 2005 2004 2003 Fixed charges: Interest expense on indebtedness $ 37,853 $ 42,381 $ 43,586 $ 45,324 $ 45,026 Amortization of debt issuance costs 1,300 1,487 1,556 1,960 2,500 Capitalized interest 269 1,866 418 67 70 Interest expense on portion of rent expense representative of interest 760 1,159 1,329 1,561 1,759 Total fixed charges $ 40,182 $ 46,893 $ 46,889 $ 48,912 $ 49,355 Earnings: Net income (loss) before provision for income taxes $ 43,838 $ 684 $ 19,714 $ (70,107 ) $ (42,016 ) Fixed charges per above less capitalized interest 39,9103 45,027 46,471 48,845 49,285 Amortization of capitalized interest 809 685 657 652 647 Total earnings $ 84,560 $ 46,396 $ 66,842 $ (20,610 ) $ 7,916 Ratio of earnings to fixed charges* 2.1x 0.0x 1.4x Coverage deficiency $ (497 ) $ (69,522 ) $ (41,439 ) *Earnings were inadequate to cover fixed charges during fiscal years 2006, 2004 and 2003.
